      Case 1:19-cr-02032-SMJ     ECF No. 197     filed 09/14/20   PageID.1452 Page 1 of 3


                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

 1
                                                                      Sep 14, 2020
 2                                                                        SEAN F. MCAVOY, CLERK




 3                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 4
     UNITED STATES OF AMERICA,                    No. 1:19-cr-02032-SMJ-01
 5                                                    1:19-cr-02032-SMJ-02
                                Plaintiff,
 6
                  v.                              ORDER DENYING DEFENDANT
 7                                                DONOVAN CLOUD’S (02)
   JAMES DEAN CLOUD (01), and                     MOTION TO CONTINUE
 8 DONOVAN QUINN CARTER                           EVIDENTIARY PRETRIAL
   CLOUD (02),                                    HEARINGS
 9
                    Defendants.                   ***UNITED STATES MARSHALS
10                                                SERVICE ACTION REQUIRED***

11

12         Because of the COVID-19 pandemic, the Court has struck many in-person

13   appearances to protect the health and safety of defendants, counsel, law

14   enforcement, Court staff, and the public. Though the Eastern District has continued

15   to extend its COVID-19 response measures, see, e.g., General Order No. 20-101-9,

16   the Court confirmed it plans to conduct the upcoming in-person hearings scheduled

17   for oral argument at the Yakima courthouse on September 29th and 30th. See ECF

18   No. 187. The Court directed the parties to notify it about logistics, including timing,

19   sequencing, and anything else the parties wished to bring to the Court’s attention.

20   Id. Counsel for James Cloud (01) conferred with the United States and filed a joint


     ORDER DENYING DEFENDANT DONOVAN CLOUD’S (02) MOTION TO
     CONTINUE EVIDENTIARY PRETRIAL HEARINGS – 1
      Case 1:19-cr-02032-SMJ     ECF No. 197    filed 09/14/20   PageID.1453 Page 2 of 3




 1 status report. ECF No. 193. The report suggests Defendant James Cloud (01) and

 2 the United States are ready to proceed. See id. Defendant Donovan Cloud (02) filed

 3 separate materials reflecting his position. ECF Nos. 189, 190 & 191. He moved to

 4 join James Cloud’s (01) motion in limine, ECF No. 185, to continue the evidentiary

 5 pretrial hearings scheduled for September 29 and 30, 2020, and to expedite the

 6 hearing on the motion to continue. Id.

 7         The motion to continue asks the Court “to continue the evidentiary pre-trial

 8 hearing scheduled for September 29-30, 2020, until the ongoing public health crisis

 9 comes to an end.” ECF No. 190 at 2, 9. Yet it also insists that the Court conduct in-

10   person hearings on these motions. Id. at 5–9. The Court finds this indefinite request

11   to continue untenable. With no end in sight, COVID-19 will remain a risk when

12   conducting in-person hearings in the future. And the Court needs to balance those

13   health concerns with the timely and efficient administration of justice.

14         The Court has received all the briefing for the upcoming evidentiary motions

15   and is prepared to hear oral argument. The Court will conduct these hearings in

16   person as scheduled, subject to the precautions provided in its September 3, 2020

17   order. ECF No. 187.

18   //

19   //

20   //


     ORDER DENYING DEFENDANT DONOVAN CLOUD’S (02) MOTION TO
     CONTINUE EVIDENTIARY PRETRIAL HEARINGS – 2
     Case 1:19-cr-02032-SMJ    ECF No. 197   filed 09/14/20   PageID.1454 Page 3 of 3




 1         Accordingly, IT IS HEREBY ORDERED:

 2         1.    Defendant Donovan Cloud’s (02) Motion to Continue Evidentiary

 3               Pretrial Hearings Scheduled For September 29-30, 2020, ECF No.

 4               190, is DENIED.

 5         2.    Defendant Donovan Cloud’s (02) Motion to Expedite Time of

 6               Hearing, ECF No. 191, is GRANTED.

 7         3.    Defendant Donovan Cloud’s (02) Motion for Joinder Co-Defendant

 8               James Cloud’s Motion in Limine RE: Lindell LaFollette’s False

 9               Memory [ECF No. 185], ECF No. 189, is GRANTED.

10         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

11   provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals

12   Service.

13         DATED this 14th day of September 2020.

14
                       _________________________
15                     SALVADOR MENDOZA, JR.
                       United States District Judge
16

17

18

19

20


     ORDER DENYING DEFENDANT DONOVAN CLOUD’S (02) MOTION TO
     CONTINUE EVIDENTIARY PRETRIAL HEARINGS – 3
